DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Final Rejection
Claims 1-13 and 17-23 are pending for examination.  Claims 14-16 are cancelled. Claim 1 is independent.
Election/Restrictions
Applicant’s election of Group I claims 1-13 is in the reply filed on 9/9/2019.
Priority
The effective priority date of the instant application is the filing date of 15/429,058 filed 2/9/2016.  Examiner notes that the CIP of 15/341,972 does not show any adequate support for the alkaline solvent gel required in the present application.
Response to Amendment
The rejection of claims 1-13 and 17-23 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn in light of Applicant’s amendments.
The rejection of claims 1-13 and 17-23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn.
Response to Arguments
Applicant's arguments filed 8/1/2022 have been fully considered. 
	Applicant’s urge Bird et al. does not teach producing a partially dissolved continuous strand of cotton yarn while maintaining yarn composition.  Contrary to Applicant’s argument, Examiner has addressed the claim language of “partially dissolved, continuous strand of cotton yarn while maintaining yarn composition” from the instant abstract where it is explained cotton yarn is partially dissolved by applying a cold aqueous alkaline solvent.  Thus, BRI is that applying a cold aqueous alkaline solvent to cotton yarn encompasses material limitation to partially dissolved, continuous strand of cotton yarn while maintaining yarn composition.  Bird illustrates by example cotton yarn treated with an alkaline solution and Figures 1-8 depict the threads to be continuous while maintaining yarn/thread composition as similarly described in the instant specification [0012].   
	Applicant’s urge that Bird et al, teaching of “regeneration” changes the fabric composition since it “very largely dissolves the fuzz or projecting fibers, and puts the fibers of the body of the yarn into partial solution.”  In response, Applicant’s arguments to Bird et al. teaching large dissolution, when the claims recite partial dissolution is not found convincing nor patentable since the claim language presented for examination also specifically requires partially dissolving cotton yarn by pulling in a bath of alkaline solvent and furthermore, Bird et al. explicitly teach an alkaline solvent through which cotton cellulose is drawn at any speed such as to prevent the formation of an appreciable amount of cellulose on the surface. It is the position of the Examiner that the dissolution taught by Bird et al. encompasses the dissolution of the instant claims.  	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 7-8 are rejected under 35 U.S.C. 103 as obvious over Bird et al. (US 2,111,486).
Bird et al. (US 2,111,486) teach the claimed method of improving the mechanical properties of cotton yarn comprising: providing a predetermined quantity of cotton yarn; (see claim 6 and col.11,ln.6, see also page 1,ln.2,ln.15-20, see also page 2,ln.5-20 for the improved properties).
Limitation of partially dissolving said cotton yarn by pulling said cotton yarn through a first bath of aqueous alkaline solvent at a predetermined rate for a predetermined period of time, said first bath of aqueous alkaline solvent having a predetermined temperature is met by Bird et al. page 2, col.2, lines 52-53 teaching the dissolving solution meeting the claimed aqueous alkaline solvent of water and caustic soda.  See also the temperatures, rates, and time in the example tables on page 2.
	Regarding the claimed alkaline solvent, the dissolving solution of Bird et al. comprises copper sulphate, ammonia (which is known to have a pH 11.5) and caustic soda (which is known to have a pH 14) in a ratio of 2 mols of caustic soda to 1 mole of copper sulphate.  And page 2, line 47 explicitly teaching even the copper is basic.  
Limitation to language of pulling said partially dissolved cotton yarn through a water bath at a predetermined rate such that said cotton yarn is rinsed in said water bath for a predetermined period of time; is met by Bird et al. teaching in col.1,line35-40 that the dissolving solution very largely dissolves the fuzz or projecting fibers, and puts the fibers of the body of the yarn into partial solution.  Then the water bath is taught in lines 50-55 of col.1. and pulling is suggested in col.2,ln.7-8, teaching that the drawing is through the solution, and the pull of the drawing maintains the length.  
Examiner notes that Bird exemplifies drawing samples 1-4 at 492 to 1,848 inches per minute. Thus, the lowest rate of pulling samples exemplified in Bird et al. is nearly double the highest rate claimed of pulling cotton yarn through the first bath of aqueous alkaline solvent.  However, one of ordinary skill is guided by Bird et al. page 1, left column, lines 25-35, to optimize the drawing to as slow as desired, specifically teaching the fabric should be passed or drawn through the solution at any speed such as to prevent the formation of an appreciable amount of cupro ammonium cellulose, due to the solvent action, so that after the squeezing of the nip, no celulose appears on the surface of the cloth.  
Limitation to drying said partially dissolved and rinsed cotton yarn is taught in  claims 1-2 of Bird et al.  Limitation to wherein the dried partially dissolved and rinsed cotton yarn has increased tensile strength compared to the untreated cotton yarn.(see page 2, col.3,ln.19).
Regarding the limitation in claim 2 to the dissolved cotton cellulose fiber adhering to, incorporating into, and/or encapsulating said semi-dissolved cotton yarn, see the right column of page 1,ln.51 teaching, the partial solution of the cellulose enclosed in the cuticle of the fibers and the solidification of the natural tube like normal cotton fiber structure on precipitation by the acid.
Regarding claim 3 limitation to wherein said first bath treatment of aqueous alkaline solvent includes a predetermined quantity of dissolved cotton cellulose fiber is taught in col.1,ln.45-50 teaching there is dissolved cellulose in the treatment solution.  
Regarding the rate of pulling in claim 4-5, see the table in the right col of page 2, lines 15-25, teaching that the example samples 1-4 were drawn at 41-154 cubic feet per minute per square foot.  It is Examiner position that this exemplary teaching meets the claimed range of 42-286 inches per minute.
Regarding the time of claims 7-8, see the table on page 2, left col. Lines 40-70 guiding one of ordinary skill to soak in water for upto 10 minutes and to alkaline condition upto 10 minutes.  
The examples in the samples treated on page 2, left col.lines 40-70 in the 4 page patent, do not exemplify the claimed pulling of the cotton at predetermined rate, time and temperature as required by claim 1.  
However, it would have been nonetheless obvious to one of ordinary skill in the art, to arrive at the claimed pulling of the cotton yarn through the aqueous alkaline bath because Bird et al. teach drawing the cotton yarn through an aqueous alkaline dissolving solution comprising copper sulphate, ammonia (which is known to have a pH 11.5) and caustic soda (which is known to have a pH 14) in a ratio of 2 mols of caustic soda to 1 mole of copper sulphate in general and guide one of ordinary skill on page 2, line 47 that even the copper is basic.  
Claims 2, 6, 9-13 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bird et al. (US 2,111,486) as applied to claims 1, 3-5, 7-8 and further in view of Isogai et al. US 5,410,034).
Bird et al. are relied upon as set forth above. 
Regarding the pulling rate of claims 6 and 9, see Bird et al. table in the right col of page 2, lines 15-25, guiding one of ordinary skill to draw the samples at 41-154 cubic feet per minute per square foot which broadly encompasses the claimed range of 42-286 inches per minute in general and page 1, left column, lines 25-35, guide one of ordinary skill to optimize the drawing to as slow as desired, specifically teaching the fabric should be passed or drawn through the solution at any speed such as to prevent the formation of an appreciable amount of cupro ammonium cellulose, due to the solvent action, so that after the squeezing of the nip, no cellulose appears on the surface of the cloth. 
And the page 2, right col. Lines 35-65. guiding one of ordinary skill to the concept of multiple alkaline solutions which cool and settle the dissolved cellulose.  Regarding the gel, see the col.1,ln 45-50 guiding one of ordinary skill to the concept that the bath until all the partially dissolved cellulose and such slight quantity of dissolved cellulose as may be present, are precipitated or “set’ would guide one of ordinary skill to a gel.  
Bird et al. do not teach the same language of a gel as in claim 2, and the temperatures in claims 10-11 and the percentage of cellulose fiber of claims 12-13.
Isogai (US 5,410,034) guide one of ordinary skill to separate cellulose into an alkali soluble portion and an alkali/insoluble portion, according to the molecular weight of the cellulose and the aggregation state of the molecular chains, and specifically teach that the soluble portion includes a gel.  See col.2,ln.60-65. Isogai teach the cellulose is dispersed in water at a level of from about 0.5% to about 15% to provide a cellulose suspension.  See col.5,ln.27-30 encompassing claims 12-13. Regarding the LiOH hydrate, urea, and water alkaline solvent solution of claims 17-23, see col.5,ln.37, teaching the equivalence of 7-15% LiOH dispersed in water, specifically teaching the strong base is preferably sodium hydroxide, but other strong bases such as potassium hydroxide, lithium hydroxide, cesium hydroxide, ammonium hydroxide, and quaternary ammonium hydroxides may be used.   See col.3,ln.20-25 teaching the aqueous solution of urea compound.  Col.8,ln.63 illustrates 85% acid but one of ordinary skill is guided to dilute the acid including the urea compound in col.5,ln26 and col.9,ln.10-15 guide one of ordinary skill that It is difficult to achieve complete destruction of the fiber form of cotton by the phosphoric acid treatment. The amount of phosphoric acid might be reduced by more efficient mechanical stirring of the mixture. Also, the time required for the complete destruction of the fiberform may be reduced by more efficient mechanical stirring of the mixture. In accordance with the present invention, a method for dissolving cellulose is provided utilizing an alkaline component.  See col.9,ln.5-20.
To dissolve the cellulose Isogai guide one of ordinary skill to the steps of providing a dispersion of cellulose in an aqueous alkali solution, cooling the cellulose dispersion to a temperature sufficient to form a solid mass of the cellulose dispersion, and warming the solid mass of the cellulose dispersion to a temperature sufficient to thaw the solid mass of the cellulose dispersion to provide a cellulose solution. The thawed cellulose dispersion is diluted with water to provide the cellulose solution.  Isogai also guide one of ordinary skill to drawing and winding the cellulose fiber. See col.4,ln.15-30.  
The time of treatment is generally taught to one of ordinary skill to be between 5-30 minutes.  See col.8,ln.53. Examiner notes that this time frame overlaps with the time teaching in the example samples of Bird et al. 
The cold temperatures of claims 10-11 are taught in col.5,ln.30-60. The cellulose suspension described in Isogai guides one of ordinary skill to both aqueous alkaline solution (see col.5,ln.35-40) and the aqueous alkaline gel in col.5,ln.40-55.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bird et al. with the gel of claim 2 and the percentage of dissolved cellulose of claims 12-13 at the temperatures of claims 10-11 as taught by Isogai et al. because Isogai guide one of ordinary skill to the benefit in dissolving cellulose fibers in an alkaline bath, wherein the cellulose is dispersed in the water at a level of from 0.05%-15% in general, and thereafter drawing and winding the cellulose which can be shaped into a fiber, film or other article or applied to the surface or treatment of other materials by coating, filming, or  dipping.  
One of ordinary skill is motivated to combine the teachings of Bird et al. with that of Isogai et al. because both are in the analogous art of partially dissolving cotton yarn to impart beneficial properties to the fiber that is drawn subsequent to alkaline treatment.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/PREETI KUMAR/Examiner, Art Unit 1761